internal_revenue_service department of the treasury index no number info release date dear washington dc person to contact telephone number refer reply to cc dom it a - cor-113350-00 date date commissioner rossotti has asked me to respond to your inquiry dated date you are concerned that the rate at which federal employees are reimbursed for automobile expenses which the u s general services administration gsa bases on the business standard mileage rate announced by the internal_revenue_service irs does not adequately reflect current automobile expenses the rate for i sec_32 cents a mile and we expect to announce an updated rate for sometime this fall we publish the mileage rate early so that employers know the rate when reimbursing employees’ automobile expenses and so that taxpayers can plan for this business_expense we base the business standard mileage rate on an annual study of operating and fixed costs of using an automobile the types of automobiles used in the study represent a cross-section of the most popular models operated in the united_states an independent_contractor an expert in the field of automobile cost analysis does the study the contractor has conducted this study for two decades and uses the most reliable and up-to-date data available to figure a driver’s average costs over a year gasoline and other automotive costs fluctuate but it is not administratively feasible for us to adjust the rate for these fluctuations more frequently than annually if the mileage rate paid_by the federal government is less than the employee’s actual expenses of using an automobile on government business the employee generally may claim the difference as a miscellaneous itemized_deduction on the employee’s federal_income_tax return cor-113350-00 i hope this information is helpful sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
